Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered March 26, 2009, convicting her of criminal sale of a controlled substance in the third degree, grand larceny in the fourth degree, petit larceny, and criminal possession of a controlled substance in the seventh degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding certain provisions of the plea agreement between her and the People are unpreserved for appellate review, as the defendant neither challenged those provisions in the County Court nor moved to withdraw her guilty plea (see People v Jones, 12 AD3d 315 [2004]; People v Baez, 216 AD2d 121 [1995]; People v Torres, 134 AD2d 383 [1987]). In any event, those contentions are without merit (cf. People v Jenkins, 11 NY3d 282 [2008]).
The defendant’s valid waiver of her right to appeal precludes review of her claim that the sentence was excessive (see People v Lococo, 92 NY2d 825 [1998]; People v Hidalgo, 91 NY2d 733 [1998]; People v Ricketts, 27 AD3d 488, 489 [2006]; People v Greene, 13 AD3d 647, 648 [2004]; People v Miles, 268 AD2d 489, 490 [2000]). Prudenti, P.J., Angiolillo, Balkin and Chambers, JJ., concur.